President of the General Assembly,
Secretary-General,
Excellencies, Ladies and Gentlemen,
First of all, Mr. President, we wish you every success at the seventy-fifth session of the General Assembly. You can count on Peru’s firm support of the General Assembly in fulfilling your tasks in such a noble leadership role.
In such difficult times for humankind, on behalf of the Government and the people of Peru, let me convey our unequivocal solidarity and sympathy to the people who, owing to the COVID-19 pandemic, have lost loved ones, relatives, friends and co-workers, and the front-line actors — doctors, nurses and police and military personnel — who have sacrificed everything, including their own lives. I also pay tribute to and am grateful for those who, far from their families, continue to fight every day to save lives at the risk of losing their own. And we reaffirm our commitment to continue in the joint and unrelenting effort to combat this unprecedented health crisis.
The severity and magnitude of the pandemic and the highly contagious and unknown nature of COVID-10 will not allow for anyone to be safe until we are all safe. I therefore encourage all of us to join the struggle in a concerted and effective manner by recognizing the vaccine and treatment against this virus as global public goods and ensuring timely and equitable access to the medicines and equipment needed to address the pandemic.
It is therefore urgent to reach global agreements on those basic goals. That will strengthen the foundation of the multilateral system and ensure that the commitment we made in 2015 to leave no one behind is fulfilled.
Mr. President,
Two and a half years ago I assumed the Presidency of Peru in accordance the Constitution after my predecessor submitted his resignation before the Congress of the Republic.
Since then, the Peruvian people and my Government have faced together various crises. We have had to combat organized corruption to safeguard democratic governance, and now we are combating the unforeseen and devastating COVID-19 pandemic.
In addressing the latter, our responses have been based on constitutional principles in strict respect for the law and fundamental rights, while taking into account the sense of urgency and the determination of the people.
We have been fighting the scourge of corruption head-on with a set of national reforms to transform the institutions in need of them. In order to support that effort and owing to the transnational nature of the scourge of corruption, together with the Heads of State and Government of countries in the hemisphere at the 2018 Summit of the Americas, we resolutely adopted the declaration, entitled “Lima Commitment: democratic governance against corruption” to expand our obligations and strengthen cooperation on our continent.
Likewise we have promoted together with Colombia and other friendly countries, the convening of a special session of the General Assembly against corruption to be held in June 2021. We advocate the adoption at that session of a clear and action- oriented political declaration that will make international judicial cooperation and assistance more effective, especially with regard to corruption involving large assets, which, among other measures, will encourage the criminalization of corruption in the private sector and among legal entities, among others.
Mr. President,
Any serious governance crisis could be overcome within the constitutional framework by dissolving Congress and calling for elections within the time limits established by law so that citizens could renew their congressional representation in a democratic and transparent manner. Democracy and the separation of powers have been preserved and strengthened through this mechanism in my country.
With the same commitment to the rule of law, national general elections have been called for in April 2021. I will therefore complete my term within the time frame provided for in the Constitution and will hand over my Office to my successor on 28 July 2021 — the date on which Peru will celebrate the bicentennial of its independence.
The lessons learned from this crisis have led my Government to commit to dialogue under the Peru Pact — a democratic space for reflection within the National Agreement forum — to reach consensus among political actors and citizens on five specific issues that will promote a renewed governance agenda in view of our bicentennial of republican life: establishing a unified health system; guaranteeing quality education; promoting economic growth; reforming the justice administration systems; and combating poverty and extreme poverty.
Mr. President,
As it is aware of the historical social gaps and weaknesses in the health-care system, my Government was one of the first in the region to take robust measures to contain the spread of COVID-19. They have saved thousands of lives despite elevated and distressing rates of death and contagion, while allowing for reversing decades of shortfalls with regard to infrastructure and investment in public health. We have fought to contain the disease while, at the same time, strengthening our response capacity.
Six months after the struggle began, the number of people who have been infected with and died from COVID-19 is beginning to drop sharply in Peru, and we are firmly committed to stay the course until the end.
Despite Peru’s macroeconomic strength, the pandemic has deepened inequalities and exposed structural weaknesses caused by the disruption. We are therefore implementing the largest economic containment and recovery plan in our Republic’s history, as well as one of the largest in the region, with an investment equivalent to 20 per cent of the country’s gross domestic product (GDP).
The plan includes bonds, subsidies, liquidity and tax relief measures to sustain family spending, as well as to safeguard employment and the payments chain, thereby benefiting 8.5 million homes and more than 700,000 businesses, 98 per cent of which are micro-, small- and medium-sized businesses.
We have also developed public spending measures to create work to produce and restore 1 million jobs. In addition, we are stepping up various infrastructure projects through Government-to-Government contracting.
Those measures have been decisive in addressing COVID-19 and will support a rapid and safe recovery, with GDP growth estimated at 10 per cent in 2021 and a return to prepandemic levels in 2022.
Mr. President,
In addressing this multidimensional crisis, the 2030 Agenda for Sustainable Development remains the road map, which guides our decisions to overcome challenges made more complex by the pandemic. Such is the case with regard to increasing levels of poverty.
Peru maintains its commitment to achieving the Sustainable Development Goals, as stated in the second Voluntary National Review presented here in July, in which we reported on the progress and difficulties in implementing the 2030 Agenda.
Mr. President,
The COVID-19 pandemic is the greatest global challenge that humankind has faced since the end of the Second World War. I am convinced that we must strengthen multilateralism through the United Nations (UN) and WHO, based on lessons learned. That will benefit global health governance and international cooperation to make universal health coverage a reality, as an objective of sustainable development.
In keeping with that commitment, Peru supports the COVAX Facility initiative, the Access to COVID-19 Tools (ACT) Accelerator Facilitation Council, the Vaccine Alliance (GAVI) and the Coalition for Epidemic Preparedness Innovations (CEPI). We encourage competition in the areas of vaccine and treatment discovery, which will involve researchers, academics, Governments, the pharmaceutical industry, philanthropists, and volunteers, to yield results that will collectively benefit us as global public goods serving all of humankind.
As it is committed to democracy and respect for human rights, Peru will continue to make regional diplomatic efforts with other stakeholders to support the peaceful restoration of democracy and the rule of law in Venezuela, as the first step to overcoming the multidimensional crisis affecting the country. Through its political mechanisms, the United Nations can provide its extremely valuable humanitarian support to contribute to the political resolution of the regional crisis before it becomes a chronic issue, which no one wants to see, especially the Venezuelan people who are suffering from the crisis.
Mr. President,
Peru is particularly vulnerable to climate change. That is why my Government adopted the Framework Law on Climate Change in 2018 and is committed to the national implementation of the Paris Agreement, establishing road maps for 91 adaptation measures and 62 mitigation measures.
The conservation and sustainable use of the Amazon is another priority for my country, including strengthening its resilience and adaptive capacity in addressing climate change and safeguarding the country’s vast biological diversity.
Accordingly, in December 2019, we promoted the presidential summit at which the Leticia Pact was signed, and, a few weeks ago, together with leaders of the Amazon, we adopted the regional plan of action, with an integral vision for combating deforestation and illegal activities, strengthening capacities and including indigenous peoples and local communities in its development.
Mr. President,
As a founding member of the United Nations, Peru has an unwavering commitment to the maintenance of international peace and security, which guided its recent and constructive membership in the Security Council for the period from 2018 to 2019. Accordingly, we support the Secretary-General’s Action for Peacekeeping initiative and his call for a global ceasefire.
Our commitment to the general and complete disarmament of weapons of mass destruction is equally strong. We are part of the Organization for the Prohibition of Chemical Weapons regime and a member of the major international regimes on conventional arms control and nuclear non-proliferation. We are in the process of ratifying the Treaty on the Prohibition of Nuclear Weapons, as we are convinced that the prohibition of nuclear weapons and tests remains a moral imperative for the planet and humankind.
Mr. President,
Let me conclude on the seventy-fifth anniversary of the United Nations by remembering Ambassador Javier Perez de Cuellar, an illustrious Peruvian, who left us in March. We are filled with pride that this emblem of international diplomacy served as Secretary-General of the Organization for two consecutive terms, which were characterized by a constructive thaw in bipolarity and the resolution of numerous conflicts.
We remember his calls for us to fulfil our obligations based on the purposes and principles of the Charter of the United Nations and work collectively for the resolution of our differences. His Pilgrimage For Peace, the title of his memoirs of his leadership in the House, will continue to inspire all to promote peace, sustainable development, protection of the environment, safeguarding human rights and the international rules-based system.
Strengthened multilateralism aimed at sustainable development — as we agreed in the 2030 Agenda — aimed at giving future generations a better world for all will certainly be the best tribute we will be able to pay him.
Many thanks.